Title: To Thomas Jefferson from Ashbel Green, 13 March 1806
From: Green, Ashbel
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philadelphia March 13—1806.
                        
                        The Committee of Missions, acting under the authority of the General Assembly of the Presbyterian Church in
                            the United States, have lately received a letter from the Revd. Gideon Blackburn, the Superintendant of their Indian
                            School in the Cherokee Country; the following Extracts from which they consider it their duty to send to your Excellency.
                            The Letter is dated Maryville January 27. 1806.
                        “Early in this Winter an Indian named Quotoquiske, three of whose sons and step-sons I have at School, went
                            to Charlestown to lay in some Goods, as he is engaging in the line of Merchandizing, and took with him one of the Boys,
                            who was so advanced as not only to be an Interpreter but also to do business for his father. During their stay in the
                            City, the Boy became infected with the Small-Pox, though it never was discovered untill he had reached the borders of the
                            Nation on his return home. The Indians incautiously flocked round him as he passed through the towns, to see what was the
                            matter, and before he arrived at home on the 18th. Inst., it is probable he had spread the infection pretty generally. I
                            was immediately notified, and went without delay to the School, knowing that none of the Master’s family, except himself,
                            had ever had the Small-Pox; and also that the Children had scarcely all returned after a short vacation I had given them
                            at the beginning of the Year, and the most of them come through the neighbourhood of the infected family, which was only
                            eight miles from the School. I found thirteen only had arrived, and several of the rest, as I expected, were in the
                            neighborhood of the Disease, and therefore thought proper to forbid their coming on ‘till it should be determined whether
                            they were infected. The case was truly critical: the poor little dear children earnestly begging of me to do something to
                            save them, and had nothing in my power, as I had made immediate inquiry of the Faculty for the Vaccine Matter, but was
                            told there was none in the State; and should I inoculate with the variolous matter, and any of the Children die, the other
                            Indians would undoubtedly be offended, and the Institution would be ruined. To remove them to the settlement would have
                            been both hazardous and expensive, as some bad fellows who are disaffected would have immediately reported that I was
                            kidnapping the Children,” and likewise, as I had laid in provisions for the season, it would been costly to remove fifty
                            miles through the wilderness. To force the poor little crying things to face the danger, by disbanding the School,
                            appeared cruel; I therefore determined to keep those who were at the School together, using such simple preventatives or
                            preparatives as were in my power; hoping they might escape untill you might have it in your power to send me the vaccine,
                            which, if it could timeously arrive, might not only Save the School, but a large share of the Nation.
                        In August last, in answer to the pressing request of that part of the Nation, I established another School in
                            the lower part of the Nation, which consists of from 25 to 32 Scholars: they are learning to admiration. I shall have it
                            shortly in my power to send you specimens of their industry and progress which will surprise you: this School I have
                            opened trusting in the Lord that he will bring about some means to defray the expence. Had I sufficient to carry on
                            Education to the extent the Indians would now desire, a few years would raise in the forest civilized Families; but my
                            poverty and the wants of a little Family tie my hands. This, together with the continuation of the affliction in one of my
                            Legs, which often causes me to climb, by the help of my Crutch, the craggy Cliff where I cannot ride, makes me frequently
                            sit down in the lonely forest, and vent my wishes in tears of distress.”
                        The Committee are induced to make this communication not only by motives of humanity, but by a consideration
                            that the suspicious temper of Indians may consider such fortuitous events as the effects of design; and from this cause
                            withhold a part of that confidence which is so essential for promoting the views of Government respecting their
                            civilization. The circumstances of the present case it is true, are such as to leave no room for suspicion; yet as other
                            cases, less clear, may hereafter occur, the Committee take the liberty of suggesting, in order to prevent them as much as
                            possible, the propriety of an endeavor, on the part of Government to introduce Vaccination amongst the Indians with whom
                            they have sufficient influence. Dr. Coxe of this City, who has paid particular attention to that Disease, has been
                            consulted, and gives it as his opinion that the Matter necessary for communicating the Infection may be conveniently
                            transmitted by means of persons inoculated for the purpose, and sent to the Indian Country; and he advises that, in that
                            case, they should be accompanied by a Physician who understands the Disorder, and might effectually propagate it. The
                            Committee request your Excellency to do them the justice to believe that in mentioning this they have not the vanity to
                            wish to prescribe, but merely to communicate all the little information they possess upon this subject.
                        Should the Government adopt the idea of introducing Vaccination amongst the Indians, the Committee will, upon
                            being favored with an intimation of it, instruct the Superintendant of their School to give it all the support he can,
                            which, from his possessing the confidence and affection of the Indians, they apprehend will not be small.
                        What is more within their province is, Mr. Blackburn’s intimation of the ardent desire which the Cherokees
                            generally manifest for the institution of Schools throughout their Country. This is peculiarly gratifying; but the Funds
                            of which the Committee have the controul, arising from the contributions of individuals, are inadequate to more than the
                            support of the School established under their direction: feeling, however, the importance of immediately embracing so
                            favorable an opportunity, and relying on the interest which your Excellency takes in the civilization of the Indians for
                            their apology, they respectfully submit whether this is not an object worthy the attention of Government, and to which the
                            small proportion of the public funds which would be necessary for the purpose cannot be applied as advantageously as in
                            any other way. Should funds be provided, the Committee will cheerfully afford their agency in establishing and
                            superintending the Schools, so far as it may be desired.
                        By order, and on behalf of the Committee
                        
                            Ashbel Green Chairman
                        
                    